UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2014 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-55006 MacKenzie Realty Capital, Inc. (Exact name of registrant as specified in its charter) Maryland 45-4355424 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1640 School Street, Moraga, California 94556 (Address of principal executive offices) (925) 631-9100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer RSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of the shares of issuer’s Common Stock outstanding as of February 12, 2015 was 1,683,965.47. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Statements of Assets and Liabilities as of December 31, 2014 (Unaudited) and June 30, 2014 1 Schedule of Investments as of December 31, 2014 (Unaudited) 2 Schedule of Investments as of June 30, 2014 3 Statements of Operations for the three months and six months ended December 31, 2014 and 2013 (Unaudited) 4 Statements of Changes in Net Assets for the six months ended December 31, 2014 (Unaudited), and the year ended June 30, 2014 5 Statements of Cash Flows for the six months ended December 31, 2014 and 2013 (Unaudited) 6 Notes to Financial Statements 7-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 SIGNATURES 28 i Table of Contents Part I. FINANCIAL INFORMATION Item 1. Financial Statements MacKenzie Realty Capital, Inc. Statements of Assets and Liabilities December 31, 2014 June 30, 2014 (Unaudited) Assets Investments, at fair value (cost of $10,088,822 and $5,593,407, respectively) $ $ Cash and cash equivalents Accounts receivable Other assets Deferred offering costs (net of accumulated amortization of $424,825 and $389,423, respectively) - $ $ Liabilities Accounts payable and accrued liabilities $ $ Income tax payable Capital pending acceptance Due to related entities Deferred tax liability Total liabilities Net assets Common stock, $0.0001 par value, 80,000,000 shares authorized; 1,466,476.46 and 893,807.67 shares issued and outstanding respectively 89 Capital in excess of par value Retained earnings Total net assets $ $ Net asset value per share of common stock (note 6) $ $ The accompanying Notes to Financial Statements are an integral part of these financial statements. 1 Table of Contents MacKenzie Realty Capital, Inc. SCHEDULE OF INVESTMENTS December 31, 2014 Name Asset Type Shares/Units Cost Basis Total Fair Value % of Net Assets Agree Realty Corporation Publicly Traded Company $ $ American Realty Capital Properties, Inc. Publicly Traded Company Apartment Investment and Management Company Publicly Traded Company Ashford Hospitality Prime, Inc. Publicly Traded Company Associated Estates Realty Corporation Publicly Traded Company CBL & Associates Properties Inc. Publicly Traded Company Equity Commonwealth Publicly Traded Company FelCor Lodging Trust Incorporated Publicly Traded Company Lexington Realty Trust Publicly Traded Company Liberty Property Trust Publicly Traded Company One Liberty Properties, Inc. Publicly Traded Company Rouse Properties Inc Publicly Traded Company Senior Housing Properties Trust Publicly Traded Company Winthrop Realty Trust Shares of Beneficial Interest Publicly Traded Company Total Public Traded Company Apple Hospitality REIT, Inc. Non Traded Company Bluerock Residential Growth REIT, Inc. Class B1 Non Traded Company Bluerock Residential Growth REIT, Inc. Class B2 Non Traded Company Bluerock Residential Growth REIT, Inc. Class B3 Non Traded Company FSP South 10th Street Corp. Liquidating Trust Non Traded Company - Hines Real Estate Investment Trust, Inc. Non Traded Company Landmark Apartment Trust, Inc. Non Traded Company SmartStop Self Storage, Inc. Non Traded Company TIER REIT, Inc. Non Traded Company Total Non Traded Company (1) Brown Palace Hotel Associates, LP LP Interest Del Taco Income Properties IV LP Interest Del Taco Restaurant Properties I LP Interest Del Taco Restaurant Properties II LP Interest DRV Holding Company, LLC LP Interest El Conquistador Limited Partnership LP Interest Hotel Durant, LLC LP Interest Inland Land Appreciation Fund II, L.P. LP Interest MPF Pacific Gateway - Class B (2 ) LP Interest National Property Investors 6 LP Interest - Post Street Renaissance Partners Class A LP Interest Post Street Renaissance Partners Class D LP Interest Rancon Realty Fund IV LP Interest Rancon Realty Fund V LP Interest Secured Income, LP LP Interest Uniprop Manufactured Housing Income Fund II, LP LP Interest Total LP Interest Coastal Realty Business Trust, REEP, Inc. - A (2 ) Investment Trust Coastal Realty Business Trust, Series H2- A (2 ) Investment Trust Total Investment Trust BR Cabrillo LLC Promissory Note Note TTLCNote Note Total Note Total Investments $ $ (1) Investments primarily in non traded public REITs or their successors. (2) Investment in related party The accompanying Notes to Financial Statements are an integral part of these financial statements. 2 Table of Contents MacKenzie Realty Capital, Inc. Schedule of Investments June 30, 2014 Name Asset Type Shares/Units Cost Basis Total Fair Value % of Net Assets Agree Realty Corporation Publicly Traded Company $ $ Apartment Investment and Management Company Publicly Traded Company Ashford Hospitality Prime, Inc. Publicly Traded Company Associated Estates Realty Corporation Publicly Traded Company CBL & Associates Properties Inc. Publicly Traded Company CommonWealth REIT Publicly Traded Company Empire State Realty OP, L.P. Publicly Traded Company Empire State Realty OP, L.P. - Series 250 Publicly Traded Company Empire State Realty OP, L.P. - Series 60 Publicly Traded Company Empire State Realty Trust, Inc. Class A Publicly Traded Company FelCor Lodging Trust Incorporated Publicly Traded Company Lexington Realty Trust Publicly Traded Company Rouse Properties Inc Publicly Traded Company Total Public Traded Company Apple Hospitality REIT, Inc. Non Traded Company BellaVista Capital, Inc. Non Traded Company Hines Real Estate Investment Trust, Inc. Non Traded Company Total Non Traded Company (1) Brown Palace Hotel Associates, LP LP Interest Del Taco Income Properties IV LP Interest Del Taco Restaurant Properties I LP Interest Del Taco Restaurant Properties II LP Interest DRV Holding Company, LLC LP Interest El Conquistador Limited Partnership LP Interest Hotel Durant, LLC LP Interest Inland Land Appreciation Fund II, L.P. LP Interest Inland Land Appreciation Fund, L.P. LP Interest MPF Pacific Gateway - Class B (2 ) LP Interest National Property Investors 6 LP Interest 95 - Post Street Renaissance Partners Class A LP Interest Post Street Renaissance Partners Class D LP Interest Rancon Realty Fund IV LP Interest Rancon Realty Fund V LP Interest Secured Income, LP LP Interest Uniprop Manufactured Housing Income Fund II, LP LP Interest Total LP Interest Coastal Realty Business Trust, REEP, Inc. (2 ) Investment Trust Coastal Realty Business Trust, Secured Income (2 ) Investment Trust Coastal Realty Business Trust, Series H2 (2 ) Investment Trust Coastal Realty Business Trust, Series L2 (2 ) Investment Trust Coastal Realty Business Trust, Series Q (2 ) Investment Trust Total Investment Trust BR Cabrillo LLC Promissory Note Note TTLCNote Note Total Note Total Investments $ $ (1) Investments primarily in non traded public REITs or their successors. (2) Investment in related party The accompanying Notes to Financial Statements are an integral part of these financial statements. 3 Table of Contents MacKenzie Realty Capital, Inc. Statements of Operations For The Three and Six Months Ended December 31, 2014 and 2013 (Unaudited) For The Three Months Ended December 31, For The Six Months Ended December 31, Investment income Dividend and distribution income $ Interest and other income Total investment income Operating expenses Investment advisory fees Administrative cost reimbursements Amortization of deferred offering costs - Professional fees Other general and administrative Total operating expenses Net investment loss ) Net realized gain on sale of investments Net unrealized gain on investments Total net realized and unrealized gain on investments Income tax (provision) benefit (note 2) ) ) Net increase in net assets resulting from operations $ Net increase in net assets resulting from operations per share $ Weighted average common shares outstanding The accompanying Notes to Financial Statements are an integral part of these financial statements. 4 Table of Contents MacKenzie Realty Capital, Inc. Statements of Changes in Net Assets For The Six Months Ended December 31, 2014 and The Year June 30, 2014 For The Six Months Ended For The Year Ended December 31, 2014 June 30, 2014 (Unaudited) Operations Net investment loss $ ) $ ) Net realized gain on sale of investments Net unrealized gain on investments Income tax (provision) benefit ) Net increase in net assets resulting from operations Capital share transactions Issuance of common stock Dividend to Stockholders ) ) Selling commissions and fees ) ) Net increase in net assets resulting from capital share transactions Total increase in net assets Net assets at beginning of period Net assets at end of period $ $ The accompanying Notes to Financial Statements are an integral part of these financial statements. 5 Table of Contents MacKenzie Realty Capital, Inc. Statements of Cash Flows For The Six Months Ended December 31, 2014, and 2013 (Unaudited) For The Six Months Ended December 31, Cash flows from operating activities: Net increase in net assets resulting from operations $ $ Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Proceeds from sale of investments, net Return of capital Purchase of investments ) ) Net realized gain on sale of investments ) ) Net unrealized gain on investments ) ) Amortization of deferred offering costs Changes in assets and liabilities: Accounts receivable ) ) Other assets ) ) Accounts payable and accrued liabilities ) ) Income tax payable ) - Due to related entities Deferred tax liability ) Net cash from operating activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock - Dividend to Stockholders ) - Payment of selling commissions and fees ) - Change in capital pending acceptance - Net cash from financing activities - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying Notes to Financial Statements are an integral part of these financial statements. 6 Table of Contents MacKenzie Realty Capital, Inc. Notes to Financial Statements December 31, 2014 (Unaudited) NOTE 1 – PRINCIPAL BUSINESS AND ORGANIZATION MacKenzie Realty Capital, Inc. (the “Company”) was incorporated under the general corporation laws of the State of Maryland on January 25, 2012, and has been active in matters relating to its operation as a non-diversified, closed-end investment company that has elected to be regulated as a business development company (“BDC”) under the Investment Company Act of 1940, as amended (“1940 Act”). The Company is authorized to issue 100,000,000 shares, of which (i) 80,000,000 are designated as Common Stock, with a $0.0001 par value per share; and (ii) 20,000,000 are designated as Preferred Stock, with a $0.0001 par value per share. The Company filed a registration statement on June 1, 2012 and several pre- and post-effective amendments with the Securities and Exchange Commission (“SEC”) to register the initial public offering of 5,000,000 shares of the Company’s common stock. The initial registration statement was declared effective by the SEC on August 2, 2013, and the offering commenced shortly thereafter. The Company filed post-effective amendments No. 3 and 4 on May 14, 2014 and August 6, 2014, respectively, for purpose of updating the initial registration statement. The Company commenced its operations on February 28, 2013 and its fiscal year-end is June 30. The Company was formed with the intention of qualifying to be taxed as a real estate investment trust (“REIT”) as defined under Subchapter M of the Internal Revenue Code of 1986 and the Company has been operated in a manner that allows the Company to qualify as a REIT. Therefore, when the Company files its 2014 tax return, the Company will elect to be treated as a REIT for income tax purposes beginning with tax year ended December 31, 2014 The Company is managed by MacKenzie Capital Management, LP (“MacKenzie”) under the administration agreement dated and effective as of February 28, 2013 (the “Administration Agreement”).MacKenzie manages all of the Company’s affairs except for providing investment advice. The Company is advised by MCM Advisers, LP (the “Adviser”) under the advisory agreement dated and effective as of February 28, 2013 (the “Investment Advisory Agreement”). The Investment Advisory Agreement was subsequently amended on August 6, 2014.The Company intends to pursue a strategy focused on investing primarily in illiquid or non-traded debt and equity securities issued by U.S. companies generally owning commercial real estate.These companies are likely to be non-traded REITs, small-capitalization publicly traded REITs, public and private real estate limited partnerships, limited liability companies, and tenancies-in-common. On February 28, 2013, the Company acquired, under an exchange agreement (the “Contribution Agreement”), a portfolio of investments and cash (the “Legacy Portfolio”) from eight private funds collectively referred to as the “Legacy Funds,” which are managed by MacKenzie. The assets acquired from the Legacy Funds had a collective fair value of approximately $6.9 million ($6.4 million in investments and $500 thousand in cash) as of February 28, 2013. As consideration for the Company’s acquisition of the Legacy Portfolio, the Company issued 692,217 shares of the Company’s common stock to the Legacy Funds. In addition, in 2012 prior to the acquisition of the Legacy Portfolio, each of the Legacy Funds and MP Value Fund 8, LLC, a private investment fund managed by MacKenzie,purchased 4,000 shares of the Company’s common stock at $10 per share in order to provide the Company with funds to complete this exchange and prepare its initial public offering. As of December 31, 2014, cumulative contributions of approximately $14.7 million (inclusive of the $6.9 million initial Legacy Funds capital investment), representing 1,466,476.46 shares, have been received. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the requirements for reporting on Form 10-Q and Regulation S-X contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the Company’s assets and liabilities as of December 31, 2014 and the results of its operations for the three and six months periods ended December 31, 2014 and 2013, which results are not necessarily indicative of results on an annualized basis.The statement of assets and liabilities as of June 30, 2014 has been derived from audited financial statements. The Company follows the GAAP financial reporting standards for investment companies.Accordingly, the Company’s investments are recorded at estimated fair value in the statements of assets and liabilities with changes in unrealized gains (losses) in the fair value of such investments included within the Company’s statement of operations. These unaudited financial statements should be read in conjunction with the audited financial statements for the year ended June 30, 2014 included in the Company’s annual report on Form10-K filed with the SEC. 7 Table of Contents Use of Estimates The preparation of financial statements requires management to make estimates and assumptions that affect reported asset values, liabilities, revenues, expenses and unrealized gains (losses) on investments during the reporting period. Material estimates that are susceptible to change, and actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. These balances are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to certain limits. At times the cash balances held in financial institutions by the Company may exceed these insured limits. Organization and Deferred Offering Costs Organization costs include, among other things, the cost of legal services pertaining to the organization and incorporation of the business, incorporation fees and audit fees relating to the initial registration statement and the initial statement of assets and liabilities. These costs are expensed as incurred. Deferred offering costs include, among other things, legal fees and other costs pertaining to the preparation of the registration statements and pre- and post-effective amendments. These offering costs were deferred and expensed over a twelve month period beginning on August 2, 2013 (the effective date of the Company’s registration statement filed with the SEC). As provided in the Investment Advisory Agreement, the organization and offering costs incurred and paid by the Company in excess of $550,000 are reimbursed by the Adviser. Accordingly, the Company incurred and paid the non-reimbursable organization costs of $125,175 and offering costs of $424,825 totaling $550,000 during the period from January 25, 2012 (inception) through June 30, 2013. All organization and offering costs incurred by the Company subsequent to June 30, 2013 were reimbursed by the Adviser as disclosed in Note 5. The non-reimbursable organization costs of $125,175 were expensed as incurred during the period from January 25, 2012 (inception) through June 30, 2013. The non-reimbursable offering costs of $424,825 were deferred and expensed over a twelve month period beginning on August 2, 2013 (the effective date of the Company’s registration statement filed with the SEC). Amortization of the deferred offering cost for the three and six months ended December 31, 2014 were $0 and $35,402, respectively. Amortization of the deferred offering cost for the three and six months ended December 31, 2013 were $106,206 and $177,010, respectively.As of December 31, 2014, the deferred offering costs have been fully amortized. Income Taxes and Deferred Tax Liability Under ASC 740-10-25, the Company accounts for income taxes using the asset and liability method, under which deferred tax assets and liabilities are recognized for the future tax consequences attributable to the net unrealized investment gain (losses) on existing investments. In estimating future tax consequences, the Company considers all future events, other than enactments of changes in tax laws or rates. The effect on deferred tax assets and liabilities of a change in tax rates will be recognized as income or expense in the period of enactment. The Company was formed with the intention of qualifying to be taxed as a REIT and the Company has been operated in a manner that will allow the Company to qualify as a REIT. Therefore, when the Company files its 2014 tax return, the Company will elect to be treated as a REIT for income tax purposes beginning with tax year ended December 31, 2014. After the Company has qualified as a REIT, it will not be subject to federal income taxes on amounts that it distributes to the stockholders, provided that, on an annual basis, it distributes at least 90% of its REIT taxable income to the stockholders and meet certain other conditions. To the extent that the Company satisfies the annual distribution requirement but distributes less than 100% of its taxable income, it will be subject to an excise tax on its undistributed taxable income. 8 Table of Contents Because the Company has been operated in a manner it believes will allow it to qualify as a REIT and it is making its REIT election for its tax year ended December 31, 2014, the tax provision amount for the quarter ended December 31, 2014 was recorded based on its qualification to be treated as a REIT for tax year ended December 31, 2014. As such, during the quarter ended December 31, 2014, an income tax benefit of $402,101 was recorded in order to reverse the income taxes, which was based on corporate tax rates, recorded for the period of January 1, 2014 through September 30, 2014 and record the expected 2014 tax liability and deferred tax liability for the built-in gain the Company had as of December 31, 2013. Accordingly, the income tax payable of $76,915 in the statement of assets and liabilities as of December 31, 2014 reflects the tax amount payable for tax year ended December 31, 2014 resulting from 2014 asset disposals which had built-in gain prior to the effective date of the Company’s REIT election. Deferred tax liability of $18,516 in the statement of assets and liabilities as of December 31, 2014 relates to the built-in gain tax on assets the Company held as of December 31, 2014 and has built-in gain prior to the effective date of the Company’s REIT election. The provision for income taxes included in the financial statements includes both a current portion and a deferred portion. The following table shows the breakdown between the current and deferred income taxes for the periods presented: For The Three Months Ended December 31, For The Six Months Ended December 31, Current tax provision (benefit) Federal $ ) $ $ ) $ State ) $ ) Total Current ) ) Deferred tax provision Federal $ ) $ ) State ) $ ) Total deferred ) ) Federal ) ) State ) ) Total tax provision (benefit) $ ) $ $ ) $ The following table shows the tax effect of the cumulative temporary differences as of December 31, Unrealized gain on investments $ $ The effective tax rate as of December 31, 2014 was 39.8%; 34.0% U.S. statutory federal income tax rate and 5.8% California state tax, net of U.S. federal income tax benefit. This effective tax rate was applicable on the 2014 realized and unrealized built-in gain which are not tax exempted for REITs. Offering costs amortizing into the statement of operations are not considered deductible for income tax purposes and result in the effective tax rate on reported financial statement income to be larger than would otherwise be expected. Per Share Information Net increase or decrease in net assets resulting from operations per common share is calculated using the weighted average number of common shares outstanding for the periods presented. Subsequent Events Subsequent events are events or transactions that occur after the date of the statements of assets and liabilities but before the date the financial statements are available to be issued. Subsequent events that provide additional evidence about conditions that existed at the date of the statement of assets and liabilities are considered in the preparation of the financial statements presented herein. Subsequent events that occur after the date of the statement of assets and liabilities that do not provide evidence about the conditions that existed as of the date of the statement of net assets are considered for disclosure based upon their significance in relation to the Company’s financial statements taken as a whole. 9 Table of Contents Fair Value of Financial Instruments Fair value estimates are made at discrete points in time based on relevant information. These estimates may be subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision. The Company believes that the carrying amounts of its financial instruments, consisting of cash, accounts receivable from affiliates, interest payable to affiliates and other accrued expenses and liabilities approximate the fair values of such items. Revenue Recognition Realized gains or losses on investments are recognized in the period of disposal, distribution, or exchange and are measured by the difference between the proceeds from the sale or distribution and the cost of the investment. Investments are disposed of on a first-in, first-out basis. Distributions received from investments are evaluated by management and recorded as dividend income or a return of capital (reduction of investment) on the ex-dividend date. Operational dividends or distributions received from portfolio investments are recorded as investment income. Distributions resulting from the sale or refinance of an investee’s underlying assets are compared to the estimated value of the remaining assets and are recorded as a return of capital or as investment income as appropriate. Interest Income Interest income is derived from the investments in notes and recorded on the accrual basis to the extent amounts are expected to be collected. Accrued interest is evaluated for collectability. When a debt security becomes 90 days or more past due and the Company does not expect the debtor to be able to service all of its debt or other obligations, the debt security will generally be placed on non-accrual status and the Company will cease recognizing interest income on that debt security until the borrower has demonstrated the ability and intent to pay contractual amounts due. If a debt security’s status significantly improves with respect to the debtor’s ability to service the debt or other obligations, or if a debt security is sold or written off, it will be removed from non-accrual status. As of December 31, 2014 and June 30, 2014, the Company did not have any investments that were more than 90 days past due or on non-accrual status. Additionally, the Company is not aware of any material changes to the creditworthiness of the borrowers underlying its debt investments. Dividends and Distributions Dividends (and distributions, if any) to common stockholders are recorded on the ex-dividend date. The amount, if any, to be paid as a quarterly dividend (or distribution, if any) is approved quarterly by the Board of Directors and is generally based upon management’s estimate of the Company’s earnings for the quarter. Capital Pending Acceptance The Company generally admits new stockholders monthly and subscriptions are effective only upon the Company’s acceptance. Any gross proceeds received from subscriptions which are not accepted as of the period-end are classified as capital pending acceptance in the statements of assets and liabilities. As of December 31, 2014 and June 30, 2014, capital pending acceptance were $525,002 and $380,200, respectively. Recent Accounting Pronouncements In May 2014, the FASB issued Accounting Standards Update 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”). The update supersedes the revenue recognition requirements in ASC 605, Revenue Recognition. Under the new guidance, an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 is effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. Early adoption is not permitted. The adoption of the amended guidance in ASU 2014-09 is not expected to have a significant effect on our financial statements. In August 2014, the FASB issued Accounting Standards Update 2014-15, Presentation of Financial Statements—Going Concern (subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern. The new standard provides guidance relative to management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern and to provide related footnote disclosures. The new standard is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2016. Early adoption is permitted. Management is currently evaluating the standard and its operational and related disclosure requirements. 10 Table of Contents Valuation of Investments The Company’s financial statements include investments that are measured at their estimated fair values in accordance with GAAP. A fair value measurement represents the price at which an orderly transaction would occur between willing market participants at the measurement date. The Company develops fair values for investments based on available inputs which could include pricing that is observed in the marketplace. Examples of market information that the Company attempts to obtain include the following: • Recently quoted trading prices for the same or similar securities; • Recent purchase prices paid for the same or similar securities; • Recent sale prices received for the same or similar securities; • Relevant reports issued by industry analysts and publications; and • Other relevant observable and unobservable inputs, including liquidity discounts. After considering all available indications of the appropriate rate of return that market participants would require, the Company considers the reasonableness of the range indicated by the results to determine an estimate that, in its opinion, is most representative of fair value. The real estate securities in which the Company invests are, due to the absence of an efficient market, generally illiquid. Establishing fair values for illiquid investments is inherently subjective and is often dependent upon significant estimates and modeling assumptions. If either the volume and/or level of trading activity for an investment has significantly changed from normal market conditions, or price quotations or observable inputs are not associated with orderly transactions, the market inputs used might not be relevant. For example, recently quoted trading prices might not be relevant if a ready market does not exist for the quantity of investments that the Company may wish to sell. In circumstances where relevant market inputs cannot be obtained, increased analysis and management judgment are required to estimate fair value. This generally requires the Company to establish the use of internal assumptions about future cash flows, including the cash flows of underlying real property, and appropriate risk-adjusted discount rates. Regardless of the valuation inputs used, the objective of fair value measurement is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price. The Company is under no compulsion to dispose of its investments, and expects to hold them for a substantial period of time. Therefore, estimated values as determined above may not reflect amounts that could be realized upon actual sale at a future date. Fair Value Measurements GAAP establishes a hierarchical disclosure framework which prioritizes and ranks the level of market price observables used in measuring investments at fair value. Market price is impacted by a number of factors, including the type of investment and the characteristics specific to the investment. Investments with readily available actively quoted prices or for which fair value can be measured from actively quoted prices generally will have a higher degree of market price observables and a lesser degree of judgment used in measuring fair value. Investments measured and reported at fair value are classified and disclosed in one of the following categories: Level I Quoted prices are available in active markets for identical investments as of the reporting date. The type of investments included in Level I are publicly traded equity securities. The Company does not adjust the quoted price for these investments even in situations where the Company holds a large position and a sale could reasonably impact the quoted price. Level II Price inputs are quoted prices for similar financial instruments in active markets; quoted prices for identical or similar financial instruments in markets that are not active; and model-derived valuations in which all significant inputs or significant value-drivers are observable in active markets. Investments which are generally included in this category are publicly traded equity securities with restrictions. Level III Pricing inputs are unobservable and include situations where there is little, if any, market activity for the investment. Fair values for these investments are estimated by management using valuation methodologies that consider a range of factors, including but not limited to the price at which the investment was acquired, the nature of the investment, local market conditions, trading values on public exchanges for comparable securities, current and projected operating performance, financial condition, and financing transactions subsequent to the acquisition of the investment. The inputs into the determination of fair value require significant judgment by management. Due to the inherent uncertainty of these estimates, these values may differ materially from the values that would have been used had an active market for these investments existed. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. Management’s assessment of the significance of a particular input to the fair value measurement, in its entirety, requires judgment and considers factors specific to the investment. 11 Table of Contents NOTE 3 –INVESTMENTS The following table summarizes the composition of the Company’s investments at cost and fair value as of December31, 2014 and June 30, 2014: December 31, 2014 June 30, 2014 Asset Type Cost Fair Value Cost Fair Value Publicly Traded Company $ Non Traded Company LP Interest Investment Trust Note Total $ The following table presents fair value measurements of the Company’s investments measured at fair value on a recurring basis as of December 31, 2014 according to the fair value hierarchy: Asset Type Total Level I Level II Level III Publicly Traded Company $ $ $
